UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended:September 30, 2012 Commission File Number 000-51232 VALLEY HIGH MINING COMPANY (Exact name of registrant as specified in its charter) Nevada 68-0582275 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 12835 E. Arapahoe Road Tower 1 Suite 810 Centennial, CO 80112 (Address of principal executive offices) (Zip Code) (303) 768-9221 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesþNo o The number of shares of the registrant’s only class of common stock issued and outstanding as of November 21, 2012, was 16,701,346 shares. 1 BASIS FOR DELAY IN FILING THIS REPORT This report is being filed on or before November 21, 2012. The delay in filing of this report is due to the inability of the Registrant to obtain its financial records for the three month period ended September 30, 2012 until approximately Thursday, November 15, 2012 due to the aftermath of Hurricane Sandy. During this period in question our financial records were maintained by our former counsel, whose office is located in New York City.He was unable to provide these records to us until the aforesaid time.We are relying upon Release No. 68224 and the Order Under Section 17A and Section 36 of the Securities Exchange Act of 1934 Granting Exemptions from Specified Provisions of the Exchange Act and Certain Rules Thereunder in order to be deemed to be in compliance with the filing requirements of such Act. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 3 Balance Sheets as of September 30, 2012 and December 31, 2011 (unaudited) 3 Statements of Operations for the Three Months and Nine Months Ended September 30, 2012 and 2011 (unaudited) 4 Statements of Changes in Stockholders' Deficit for the period from April 29, 2004 (re-entrance into exploration stage) to September 30, 2012 (unaudited) 5 Statements of Cash Flows for the for the Nine Months Ended September 30, 2012and 2011 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 PART II OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 15 Item 4. Mine Safety Disclosures 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 Signatures 17 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Balance Sheets (unaudited) September 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Total Current Assets Mineral property - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Advances from related party - Derivative liability Total Current Liabilities LONG-TERM CONVERTIBLE NOTES PAYABLE - RELATED PARTY TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 50,000,000 shares authorized, 15,281,346 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Statements of Operations (unaudited) Since Re-enteringthe Exploration Stage on April 19, 2004 For the Three Months Ended For the Nine Months Ended Through September 30, September 30, September 30, REVENUE $
